Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
21. A method of forming a thin film structure, the method comprising: depositing, through an atomic layer deposition including sequential injection cycles of a precursor and an oxidant, a dielectric material layer onto a first material layer; injecting a dopant, through an injection cycle of the dopant between a precursor injection cycle and an oxidant injection cycle of the at least one of the sequential injection cycles, into the dielectric material layer; and depositing a second material layer onto the dielectric material layer, wherein a ratio of a concentration mean to a concentration standard deviation of the dopant in a thickness direction of the dielectric material layer is 8 or greater, a thickness uniformity of the dielectric material layer is 90% or greater, and wherein the dielectric material layer includes ferroelectric properties.
Election/Restrictions
Claims 1-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/11/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-16:  The primary reason for the allowance of the claims is the inclusion of the limitation “a ratio of a concentration mean to a concentration standard deviation of the dopant in a thickness direction of the dielectric material layer is 8 or greater”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 17-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “a ratio of a concentration mean to a concentration standard deviation of the dopant in a thickness direction of the dielectric material layer is 8 or greater”, in all of the claims in combination with the remaining features of independent claim 17.
Claims 21-28:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a ratio of a concentration mean to a concentration standard deviation of the dopant in a thickness direction of the dielectric material layer is 8 or greater”, in all of the claims in combination with the remaining features of independent claim 21.
Tao et al. (US 2015/0076437) modified by Meyer et al. (US 2013/0043452) teach a first material layer (Fig. 1, element 104); a dielectric material layer (Fig. 1, element 1060 having ferroelectricity on the first material layer, the dielectric material layer including a matrix material having a fluorite structure and a dopant (paragraph 0035 discloses hafnium oxide with dopant), and a thickness uniformity of the dielectric material layer is 90% or greater (Before the effective filling date of the invention it was well known in the art to form hafnium oxide with a uniform thickness with the motivation to provide a thin film as shown by Meyer et al. in paragraph 0075); and a second material layer (Fig. 1, element 108) on the dielectric material layer. Tao et al. further teach a base layer (Fig. 1, element 102), depositing, through an atomic layer deposition including sequential injection cycles of a precursor and an oxidant, injecting a dopant, through an injection cycle of the dopant between a precursor injection cycle and an oxidant injection cycle of at least one of the sequential injection cycles, into the dielectric material layer (paragraph 0035).
However, Tao et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 16, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813